Gould, Associate Justice (dissenting).
I do not concur in the judgment rendered, nor in the construction of the act of November 17,1871, upon which that judgment is based. *401That act was differently construed by this court in the case of Waldroff v. Scott, 46 Tex., 1, in a well-considered opinion delivered by Chief Justice Roberts. The statute has since been repealed, and I think the construction which it received, whether necessary to the decision of that case or not, should not now be disturbed. In my opinion, the meaning of the statute was to give a lien to “ a mechanic who performs labor on a house, though he be only a sub-contractor or employé of the contractor,” “although there has been no contract about the labor between him and the owner of the lot or land”; and I do not participate in the doubt expressed in the opinion in this case, as to the power of the Legislature to establish such a lien and to devolve upon the owner of the property improved the duty of providing for it to the extent of the benefit received. The fact that the present Constitution contains a section nearly identical in terms with the leading clause of this statute, constitutes an additional reason why I should place on record my dissent from a construction of the statute which I regard as erroneous and as unsettling what might well have been regarded its judicial construction.